DETAILED ACTION
This office action is in response to correspondence filed on -3/29/2021 in reference to application 16/321,549. Claims 1-11 and 13-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Richard Huang (Reg. No. 72,279), on 4/30/2021. The applicant attorney accepted the examiner suggested amendments in the language of claims 1, 3, 5, 9-11, 14, and 15 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claim 1 with the following claims below, with strikethrough (

storing in memory a plurality of applications operable with voice inputs;
obtaining, by a microphone, voice information corresponding to an utterance of a user;
transmitting, by a communication circuit, the voice information to a first natural language understanding (NLU) server associated with a first application from among the stored plurality of applications and a second NLU server associated with a second application from among the stored plurality of applications, wherein the first and second NLU servers are external to the electronic device;
receiving by the communication circuit first information from the first NLU server and second information from the second NLU server; 
selecting one of the first and second information based on one of the first and second information having a confidence above a prespecified threshold;
when both the first and second information have confidences below the prespecified threshold, selecting one of the first and second information based on at least one of:
	which of the first and second information is first received, 
	which of the first and second information corresponds to an application with a higher execution frequency, and
	which of the first and second information corresponds to a most recently executed application among the first and second applications; and
	executing, by at least one processor, a function corresponding to the utterance using an application associated with the selected information among the information received from the first and second NLU servers[[,]] 
	
2. (Original) The method of claim 1, wherein the first information includes a first confidence associated with a result of analyzing the voice information in the first NLU server, and

	
3. (Currently Amended) A method for recognizing voice inputs in an electronic device, the method comprising:
storing in memory a plurality of applications operable with voice inputs;
converting, by a microphone, an utterance of a user into an audio signal;
generating, by at least one processor, text data corresponding to the audio signal;
transmitting, by a communication circuit, the text data to a first NLU server associated with a first application from among the stored plurality of applications and a second NLU server associated with a second application from among the stored plurality of applications, wherein the first and second NLU servers are external to the electronic device;
respectively receiving, by the communication circuit, a first control message and a second control message from the first NLU server and the second NLU server after the first and second NLU servers analyze the text data;
selecting one of the first control message or the second control message, based on one of the first and second control messages having a confidence above a prespecified threshold;
when both the first and second control messages have confidences below the prespecified threshold, selecting one of the first and second control messages based on at least one of:
	which of the first and second control message is first received, 
	which of the first and second control message corresponds to an application with a higher execution frequency, and
	which of the first and second control message corresponds to a most recently executed application among the first and second applications; and 



	4. (Original) The method of claim 3, wherein each of the first control message and the second control message includes data indicating a confidence of a result of analyzing the text data, and
wherein the selecting includes selecting a control message, the confidence of which is higher, from among the first control message or the second control message.

	5. (Currently Amended) An electronic device comprising:
an audio input module;
a memory configured to store a speech recognition application, a first application, and a second application;
a communication circuit configured to communicate with a first NLU server associated with the first application and a second NLU server associated with the second application, wherein the first and second NLU servers are external to the electronic device; and
a processor electrically connected to the audio input module, the memory, and the communication circuit and configured to execute the speech recognition application, wherein the processor is configured to:
convert an utterance of a user received through the audio input module, into an audio signal;
transmit text data corresponding to the audio signal to the first NLU server and the second NLU server;
receive a first control message as a result of analyzing the text data, from the first NLU server;
receive a second control message as a result of analyzing the text data, from the second NLU server;
, based on one of the first control message or the second control message having a confidence above a prespecified threshold;
when the first and second control messages have confidences below the prespecified threshold, selecting one of the first control message or the second control message based on at least one of:
	which of the first and second control messages is first received, 
	which of the first and second control messages has a higher execution frequency, and
	which of the first and second control messages corresponds to a most recently executed application among the first and second applications, and

provide the first control message to the first application, when the first control message 
	provide the second control message to the second application, when the second control message 

	6. (Original) The electronic device of claim 5, wherein the first application causes the processor to perform an operation that the first control message indicates, and
wherein the second application causes the processor to perform an operation that the second control message indicates.

	7. (Original) The electronic device of claim 5, wherein the communication circuit is configured to further communicate with an ASR server, and
wherein the processor is configured to:
transmit the audio signal to the ASR server; and
receive the text data from the ASR server.


convert the audio signal into the text data based on a specified algorithm.

9-12. (Cancelled)

	13. (Original) The electronic device of claim 5, wherein the memory further stores a market application,
wherein the communication circuit further communicates with a third NLU server associated with the market application, and
wherein the processor is configured to:
transmit the text data corresponding to the audio signal to the third NLU server; and
receive a third control message including identification information of a recommendation application as a result of analyzing the text data, from the third NLU server.

	14. (Currently Amended) The electronic device of claim 13, 
wherein, when the third control message is received, the processor is configured to:
select one of the first, second and third control message, based on one of the first, second and third control message having the confidence above the prespecified threshold; and
when the first, second and third control messages all have confidences below the prespecified threshold, selecting one of the first, second and third control messages based on at least one of:
	which of the first, second and third control messages is first received, 
	which of the first, second and third control messages has the higher execution frequency, and
	which of the first, second and third control messages corresponds to the most recently executed application among the first and second applications. 


	15. (Currently Amended) The electronic device of claim 14, wherein, when the third control message is selected, the market application causes the processor to provide a user interface (UI) for downloading [[the]] a recommendation application [[by]] using the identification information included in the third control message.


** The End of Claims ***
Reason for Allowance
Claims 1-8 and 13-15 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “storing”, “obtaining”, “transmitting”, “receiving”, “selecting” and “executing” as recited in claim 1 or similarly recited in claims 3 and 5. More specifically, the limitation of “selecting one of the first and second information based on one of the first and second information having a confidence above a prespecified threshold;
when both the first and second information have confidences below the prespecified threshold, selecting one of the first and second information based on at 
Therefore, claim 1 is deemed allowable. Claims 3 and 5 are also deemed allowable for the same reason. Claims 2, 4, 6-8, and 13-15 depend on and further limit independent claims 1, 3, and 5, and are therefore deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659